                     Case 1:20-cv-00298-CKK Document 1-2 Filed 02/06/20 Page 1 of 5

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

         SALEM MAULUD ABOULGAED, et al.                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-298
                                                                    )
          KHALIFA ABULGASIM HIFTER , et al
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           KHALIFA ABULGASIM HIFTER
                                           (a.k.a KHALIFA ABULGASIM HAFTER)
                                           5505 Seminary Road, Unit 213
                                           Arlington, VA 22201


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Martin F. McMahon & Associates
                                           1717 K St. NW, Suite 900
                                           Washington, D.C. 20006
                                           202-862-4343


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 1:20-cv-00298-CKK Document 1-2 Filed 02/06/20 Page 2 of 5

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

         SALEM MAULUD ABOULGAED, et al.                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-298
                                                                    )
          KHALIFA ABULGASIM HIFTER , et al
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           SAQR ADAM GEROUSHI
                                           Tripoli, Libya




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Martin F. McMahon & Associates
                                           1717 K St. NW, Suite 900
                                           Washington, D.C. 20006
                                           202-862-4343


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 1:20-cv-00298-CKK Document 1-2 Filed 02/06/20 Page 3 of 5

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

         SALEM MAULUD ABOULGAED, et al.                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:20-cv-298
                                                                     )
          KHALIFA ABULGASIM HIFTER , et al
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dr. Aref Ali Nayed
                                           Office 0114
                                           Ibn Battuta Gate
                                           P.O. BOX 502221
                                           Dubai, United Arab Emirates


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Martin F. McMahon & Associates
                                           1717 K St. NW, Suite 900
                                           Washington, D.C. 20006
                                           202-862-4343


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 1:20-cv-00298-CKK Document 1-2 Filed 02/06/20 Page 4 of 5

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia

         SALEM MAULUD ABOULGAED, et al.                             )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:20-cv-298
                                                                    )
          KHALIFA ABULGASIM HIFTER , et al
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           MOHAMOUD AL-WERFALLI
                                           Benghazi, Libya




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Martin F. McMahon & Associates
                                           1717 K St. NW, Suite 900
                                           Washington, D.C. 20006
                                           202-862-4343


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ANGELA D. CAESAR, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                      Case 1:20-cv-00298-CKK Document 1-2 Filed 02/06/20 Page 5 of 5
                                                                                                    28 USC 1608 Summons
                                                                                                    12/11




                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA

      SALEM MAULUD ABOULGAED, et al.
                                                          )
                          Plaintiff                       )
                                                          )
                 v.                                       )               Civil Action No.
                                                                                             1:20-cv-298
        KHALIFA ABULGASIM HIFTER , et al.                 )
                                                          )
                          Defendant                       )



                                           SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)

                                          UNITED ARAB EMIRATES (UAE)
                                          3522 International Ct NW #100
                                          Washington, D.C. 20008


         A lawsuit has been filed against you.

        Within 60 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                         Martin F. McMahon & Associates
                         1717 K St. NW, Suite 900
                         Washington, D.C. 20006
                         202-862-4343




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                ANGELA D. CAESAR, CLERK OF COURT



Date:
                                                                          Signature of Clerk or Deputy Clerk
